Citation Nr: 0903900	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-31 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for left 
knee degenerative joint disease, post-operative resection of 
fractured patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to April 
1958, and June 1958 to March 1964, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Oakland, California, Regional 
Office (RO), which granted service connection for left knee 
degenerative joint disease, post-operative resection of 
fractured patella, disability, assigned a 10 percent 
evaluation, and denied service connection for a right knee 
disability.  The veteran disagreed with his evaluation and 
such denial of service connection and subsequently perfected 
an appeal.   

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.   

The issue of entitlement to an increased initial evaluation 
for left knee degenerative joint disease, post-operative 
resection of fractured patella, currently evaluated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of a right knee 
disability; arthritis of the right knee was not exhibited 
within the first post-service year; and there is no objective 
evidence relating a right knee disability to his active 
service or any incident therein.   


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by October 2005 letter.  
This letter fully addressed all three notice elements; 
informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter, the RO also advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains the veteran's STRs, VA medical records, statements 
of the veteran and his representative, and a response from 
the veteran's claimed private treatment provider, Kaiser 
Permanente, in Antioch, California, indicating that the 
veteran received no treatment for bilateral knee 
disabilities.  The veteran requested and was provided with a 
local hearing before the Board in Oakland, California, on 
November 2008.  As noted, the hearing transcript is of record 
and has been reviewed.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, the veteran through his 
representative indicated that he had no additional evidence 
to submit.  See "Memorandum in Lieu of 646" from California 
Department of Veterans Affairs, dated May 2007.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria and Analysis - Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, the veteran is seeking service connection for a 
right knee disability, which he maintains is related to his 
active service.  In his initial claim, the veteran sought 
service connection for post-operative residuals of right knee 
surgery, and later maintained that he had an operation on his 
right knee in service.  See September 2005 "Veteran's 
Application for Compensation and/or Pension," VA Form 21-
526; April 2006 VCAA Notice Response.  His DD-214 indicates 
that he had no military occupational specialty in the Navy, 
and he was last stationed on the USS Coral Sea (CVA-43).  
However, beyond the veteran's statements, there is no 
evidence that he suffered any injury or sustained any surgery 
to his right knee during his active service in the Navy.   

On review of the record, the Board finds that service 
connection for a right knee disability is not warranted.  The 
veteran has a current right knee disability to meet the 
threshold requirement for service connection.  See Brammer, 3 
Vet. App. at 225.  In this regard, an x-ray reveals extensive 
degenerative disease of the right knee.  See February 2006 X-
Ray Examination Report, VA Clinic and Center for 
Rehabilitation & Extended Care, Martinez, California.  
Although the veteran has been diagnosed with a current right 
knee disability, there is no true indication that his 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As noted, there is no 
evidence to substantiate the veteran's claim that he injured 
his right knee in service.  In this regard, the record 
contains no complaints, treatment, or diagnoses of a right 
knee disability during his active military service.  

There is also no evidence of arthritis of the right knee 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of a right knee 
disability is reflected in the February 2006 X-Ray 
Examination Report from the VA Clinic in Martinez, dated 
approximately forty-two years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, there is no evidence of a nexus between the 
veteran's right knee disability and his service.  In sum, the 
Board finds the only evidence relating the veteran's right 
knee disability to service is the veteran's own statements.  
The Board notes that the veteran is competent to describe his 
right knee disability symptomatology.  See Layno, 6 Vet. App. 
at 469.  However,  the veteran's opinion, as to a medical 
matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.

For the reasons discussed above, the Board concludes that a 
right knee disability was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been incurred therein.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 
1 Vet. App. at 54.          


ORDER

Entitlement to service connection for right knee disability 
is denied.


REMAND

The veteran also seeks an increased initial evaluation for 
his service-connected left knee degenerative joint disease, 
post-operative resection of fractured patella, disability.  
Based on review of the record, the Board finds that further 
development is necessary.  

Review of the record reveals that the veteran last underwent 
a VA examination of the "joints" in February 2006, and the 
record contains subsequent statements from the veteran to the 
effect that his left knee disability has worsened.  Thus, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's service-connected left knee disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
"joints" examination to determine the 
current nature and severity level of his 
service-connected left knee disability. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

Specifically, the examiner is requested 
to note: (a) whether the veteran 
demonstrates favorable ankylosis of the 
left knee in full extension, in slight 
flexion between 0 degrees and 10 degrees, 
in flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; (b) whether the veteran 
demonstrates moderate or severe recurrent 
subluxation or lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; 
(c) whether the veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (d) whether the veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe applicable ranges of left knee 
motion (flexion and extension) in terms 
of degrees.

The examiner is also requested to note 
whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
initial evaluation claim for left knee 
degenerative joint disease, post-
operative resection of fractured patella, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


